USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
MARCOS CALCANO, ON BEHALF OF DOC #: —
HIMSELF AND ALL OTHER PERSONS DATE FILED: _ 3/31/2020 __
SIMILARLY SITUATED,

Plaintiff,

-against- 19 Civ. 10440 (AT)

COLE HAAN LLC, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

On March 13, 2020 Defendant moved to dismiss the complaint for failure to state a claim.
ECF No. 28. On March 27, 2020, Plaintiff filed an amended complaint pursuant to Rule 15(a)(1)(B)
of the Federal Rules of Civil Procedure. ECF No. 31.

“Since the original complaint has been superseded by the amended complaint, the motion to
dismiss the original complaint has been rendered moot.” Gonzalez v. Paine, Webber, Jackson &
Curtis, Inc., 493 F. Supp. 499, 501 (S.D.N.Y. 1980); see Weinreb v. Xerox Bus. Servs., LLC Health &
Welfare Plan, 323 F. Supp. 3d 501, 508 n.6 (S.D.N.Y. 2018) (“{C]Jourts in this circuit routinely
deny . . . motions as moot . . . when the motion was based on a complaint that has been rendered
legally inoperative.” (internal quotation marks and citations omitted)), appeal filed, No. 18-2809 (2d
Cir. Sept. 21, 2018); Verzani v. Costco Wholesale Corp., 641 F. Supp. 2d 291, 297 (S.D.N.Y. 2009)
(“[D]efendant’s motion to dismiss, which was directed to the original complaint, was mooted by the
filing of the amended complaint.”). Accordingly, Defendant’s motion to dismiss the original
complaint is DENIED as moot.

The Clerk of Court is directed to terminate the motion at ECF No. 28.
SO ORDERED.

Dated: March 31, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
